*451OH REH1SARIIÍG.
*4520PIHI01I.
St. Paul, Judge.
A re-examination of this case satisfies us that we were not in error in our conclusion heretofore reached as to defendant's liability.
It is quite immaterial whether the cleat and nail on "'Whioh plaintiff stepped ivas or was not swept out of defendants store, for it is sufficient that it came upon the sidewalk by the negligence of one of defendant's employees.
How, as no one saw the piece of wood when it fell there, the only question is whether the evidence is sufficient to oouclude that it could have gotten there only through soma such negligence.
As to this the evidenoe is abundant that the cleat came from a "california fruit box", and that Bonura Was at that time handling only cabbages: that defendant used the sidewalk for the display of samples of California fruit; that Cray was employed to "pack fruit and repack it, and unload wagons"; that there is always "a lot of debris on that sidewalk from paoking things"; that Gray swept off this debris every evening; that this debris consists of "saw dust and old pieces of wood, oranges and apples"; that this debris "remains there all day long"; £nd that the oleat with the nail in it was in a pile of debris whioh Gray whs sweeping up.after his days work.
*453Of course this is "not as '¡Kdfc'lusive as a mathematical \ \\ ~ " V. ' '•> . demonstration.; hut it ■iV-sufficient to satisfy us, as it did the district judge, that this cleat with a nail in it, on which plaintiff stepped was one of the old pieces of wood which fell to the sideWSIk whilst Cray was packing and unpacking fruit and loading it on wagons; for it excludes any other reasonable hypothesis on which to account for its presence there. Simonds vs Southern Rifle Club, 52 An 1114; also 144 La 640.
As to the quantum of damages, we think we allowed too little by our former judgment and that the amount allowed by the district judge is proper. /¿o
Our former decree is therefore set aside and it is now ordered that the judgment appealed from be affirmed.
Kew Orleans la, ¿lay 21st, 1920.